Exhibit 10.32

AMENDMENT NO. 1 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT, (this
“Agreement”) is made as of February 28, 2011, by and among Richard Markee
(“Executive”), Vitamin Shoppe, Inc., a Delaware corporation, (“Parent”) and
Vitamin Shoppe Industries Inc., a New York corporation (the “Company”).

Reference is made to that certain Employment and Non-Competition Agreement by
and between Executive, Parent and Company dated September 9, 2009 (the
“Employment Agreement”).

WHEREAS, the parties to this Agreement desire to amend the Employment Agreement
as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Section 1 is hereby amended and restated in its entirety as follows:

1. “Position and Responsibilities. The Executive shall, effective April 4, 2011
(the “Effective Date”), serve as Executive Chairman of each of Parent and, in
such capacity, shall be responsible for and shall perform such duties as are
customarily performed by an executive chairman of a company of a similar size,
and shall have such power and authority as shall reasonably be required to
enable him to perform his duties hereunder; provided, however, that in
exercising such power and authority and performing such duties, he shall at all
times be subject to the authority of the Board of Directors of Parent. The
Executive shall report to the Board of Directors of Parent. The Executive shall
not report or be subject to the authority of any officer or employee of Parent,
VS Direct, Inc. or the Company. The Executive agrees to devote a majority of his
business time, attention and services to the diligent, faithful and competent
discharge of such duties for the successful operation of Parent’s, VS Direct’s
and the Company’s business.”

2. Section 2 (A) is hereby amended and restated in its entirety as follows:

“(A) Salary. In consideration of the services to be rendered by the Executive to
the Company, the Company shall, effective April 4, 2011, pay to the Executive a
base salary of $400,000 per annum (such salary as it may be increased from time
to time being hereinafter referred to as the “Base Salary”). Except as may
otherwise be agreed, the Base Salary shall be payable in conformity with the
Company’s customary practices for executive compensation as such practices shall
be established or modified from time to time but shall be payable not less
frequently than monthly. The Executive shall receive such increases or decreases
in his Base Salary as the Board of Directors of the Company, upon recommendation
of the Compensation Committee may from time to time approve in its sole
discretion; provided, however, that the Executive’s Base Salary will be reviewed



--------------------------------------------------------------------------------

not less often than annually, with the first performance and financial review to
occur in March 2012.

3. Section 2 (B) is hereby amended and restated in its entirety as follows:

(B) “Bonus Compensation. Effective April 4, 2011, each calendar year during the
term of this Agreement, the Executive shall be eligible for a cash bonus award
(the “Annual Cash Bonus”) with a target amount of fifty percent (50%) of his
then current base salary pursuant to the Company’s then current Management
Incentive Program (“MIP”). As currently constituted the MIP is based upon
(i) the Company’s satisfaction of operating objectives specified by the
Company’s Board of Directors each year in its sole discretion, and
(ii) individual members of management’s satisfaction of certain individual
operating objectives based upon their area of responsibility as specified by the
Company’s Board of Directors in their sole discretion. Executive acknowledges
that Company reserves the right to change the structure of the MIP from time to
time, provided that any change will not affect Executive’s ability to receive an
Annual Cash Bonus with a target of fifty percent (50%) of Executive base salary.
Executive shall be paid his Annual Cash Bonus on or about March 1st of the
calendar year following the year to which such bonus relates, but before the end
of such calendar year. The parties acknowledge that the determination of the
Annual Cash Bonus for the year in which Executive’s employment terminates (and
possibly for the prior year) shall not be known on the date Executive’s
employment terminates, and, if any, shall be paid by Company to Executive not
more than thirty (30) days after the determination thereof, but in all events on
or after March 1st of the calendar year following the calendar year of
termination, but before the end of such calendar year. The Executive’s Annual
Cash Bonus potential shall be reviewed annually for increase or decrease by the
Compensation Committee and recommended to the Board of Directors for approval in
their sole discretion. Executive acknowledges and agrees that as required under
law or Company policy, incentive compensation to the extent received based on
erroneous information, would be subject to recoupment for a three year period in
the event of an accounting restatement due to material noncompliance by the
Company with any financial reporting requirement under the federal securities
laws.”

4. Section 2 (C) is hereby amended and restated in its entirety as follows:

The Executive will be entitled to participate, in accordance with the provisions
thereof, in any health, and life insurance and other benefit plans and programs
made available by the Company to its management employees generally, to age 65,
unless such participation is prohibited by applicable law, by the terms of a
policy, or would violate any applicable non-discrimination provision of ERISA or
the Internal Revenue Code; provided Executive makes timely premium payments and
contributions in the same amounts paid by the then current employees. To the
extent such continued participation would be eliminated pursuant to the
foregoing proviso, Executive shall be provided with additional severance in an
amount determined by the Company’s actuarial consultants to be sufficient to
allow Executive to purchase such insurance from a qualified insurance



--------------------------------------------------------------------------------

carrier. In addition, the Company shall provide Executive with term life
insurance in an amount sufficient to allow his current wife to purchase health
insurance to her attainment of age 65, in the event he were to die before she
attains age 65.

5. Section 3 is hereby amended and restated in its entirety as follows:

3. “Term. The term of Executive’s employment hereunder shall commence on the
Effective Date of the Agreement and shall terminate on September 10, 2013,
unless earlier terminated as provided in Section 5 of the Agreement.”

6. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

7. This Agreement is an amendment to the Employment Agreement, and to the extent
there is a discrepancy between this Agreement and the Employment Agreement, this
Agreement shall control and supersede the Employment Agreement to the extent of
such discrepancy. The Employment Agreement otherwise remains in full force and
effect.

8. This Agreement, the Employment Agreement (as amended by this Agreement), and
those documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt and prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

    /s/ Richard Markee Executive:   Richard Markee

VITAMIN SHOPPE, INC.

(successor in merger of VS Parent, Inc. into VS Holdings Inc.)

By:   /s/ James M. Sander Name:   James M. Sander Its:   Vice President and
General Counsel VITAMIN SHOPPE INDUSTRIES INC. By:   /s/ James M. Sander Name:  
James M. Sander Its:   Vice President and General Counsel